Citation Nr: 0910888	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-27 227	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spinal injury, fracture of T-10 and T-9.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for substance abuse 
with residual migraine headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the Veteran's claims was later 
transferred to the Salt Lake City, Utah RO.  

The Veteran was provided a Videoconference Board hearing in 
November 2007.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

The issue of service conection for residuals of a spinal 
injury, fracture of T10 and T9, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat. 

2.  It has not been shown by competent and probative evidence 
that the Veteran incurred PTSD in service or that he has PTSD 
that is causally related to service.

3.  It has not been shown by competent and probative evidence 
that the Veteran incurred hypertension in service, that 
hypertension manifested to a compensable degree within the 
first postservice year or that hypertension is causally 
related to service.  

4.  It has not been shown by competent and probative evidence 
that the Veteran incurred a bilateral knee disability in 
service or that a bilateral knee disability is causally 
related to service.  

5.  The Veteran abused butane in service, which is an act of 
willful misconduct.

6.  It has not been shown by competent and probative evidence 
that the Veteran incurred migraine headaches in service or 
that migraine headaches are causally related to service, 
other than due to butane abuse. 


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

3.  Service connection for a bilateral knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).

4.  Service connection for substance abuse with residual 
migraine headaches is not established.  38 U.S.C.A. §§ 105, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2006.  

VA has obtained service treatment records and VA records, 
assisted the Veteran in obtaining evidence and afforded the 
Veteran the opportunity to give testimony before the Board.  
VA examination is not necessary to decide the claims on 
appeal because there is no competent evidence suggesting that 
these disorders may be attributable to service and there is 
sufficient evidence of record to decide the claims.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2008).  
Service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
evidence required to support the occurrence of an in-service 
stressor varies depending on whether the veteran was engaged 
in combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

Where VA determines that a veteran did not engage in combat, 
the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to support a veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
hypertension, if the disability became manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran's service treatment records are negative with 
respect to complaints or diagnosis of PTSD.  His personnel 
records show that he served in Saudi Arabia from September 
1990 through April 1991.  His DD 214 is negative for any 
awards or decorations indicating participation in combat.  
The Veteran claims that his presence in a combat zone 
resulted in incurrence of PTSD. 

In January 2006 the Veteran was first diagnosed as having 
PTSD by a VA social worker.  Apparently, the Veteran reported 
that he had engaged in combat at this time, as the records 
associated with this diagnosis note the social worker's 
impression that he was in combat.  There are no specific 
stressors noted in the Veteran's VA records, but it was noted 
that the Veteran reported having intrusive thoughts and 
dreams about his trauma.  

At his hearing before the Board, the Veteran testified that 
he had served in a combat zone and that for a couple of years 
after his service in Saudi Arabia that he had suicidal 
thoughts and trouble sleeping.  He did not recall any 
particular stressful incidents in service, but stated that he 
"served in a combat zone for seven months and saw many 
things."

The phrase "engaged in combat with the enemy" means that a 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The fact that a veteran served in a 
"combat zone" does not necessarily mean that he engaged in 
combat against the enemy.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized citations or other official records.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Any assertions of combat service are not ignored, but 
are evaluated along with other evidence.  A mere assertion of 
combat service, alone, is insufficient to establish this 
fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (mere presence in a combat zone is not sufficient to 
establish combat service).

The Veteran did not engage in combat with the enemy and he is 
not entitled to the combat presumptions pertaining to 
stressors.  The Veteran's personnel records and DD Form 214 
do not reflect any participation in combat as defined above.  
The Veteran has not testified to taking part in combat, but 
asserts that his presence in a combat zone is sufficient to 
establish combat service.  Such presence is not sufficient to 
establish combat service.  Id.  

To the extent that the social worker's diagnosis of PTSD was 
predicated on involvement in a combat situation, it is based 
on an unsubstantiated assertion of the Veteran and it is not 
credible.  The Veteran's assertion that he has PTSD that is 
attributable to his mere presence in a combat zone is not 
competent medical evidence.  Such an assertion cannot be made 
by a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Moreover, even assuming that he had combat 
service, he has not alleged any stressor related to that 
service.  The Veteran was provided ample opportunity to 
provide information concerning inservice stressors.  In March 
2006 he was sent a PTSD questionnaire but he did not return 
it.  His testimony in November 2007 concerning stressors was 
vague and general and did not indicate any combat-related 
occurrence.  

The Board also notes that on a March 1993 document related to 
the Veteran's application for an upgraded discharge, he 
reported that he had been in combat but asserted only that 
his C.O. had been unusually cruel towards him and that he 
abused butane gas because he was an object of religious 
discrimination in his platoon.  The discharge review board 
found no evidence that he was harassed by his chain of 
command.  These assertions do not present stressors related 
to combat or capable of verification, and they are not 
mentioned as a basis for the social worker's conclusion of 
PTSD.

As there is no credible diagnosis of PTSD in accordance with 
38 U.S.C.A. § 4.125 and the veteran has provided no 
information concerning a verifiable stressor, the Board 
concludes that service connection for PTSD cannot be granted.  
The preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  Accordingly, the claim must be 
denied.  

Hypertension

A review of the service treatment records reveals no 
complaints or treatment for hypertension.  Diastolic blood 
pressure was 90 on two occasions but otherwise ranged from 70 
to 84.  All systolic readings were 140 or below.  

Private medical records show blood pressure readings of 
151/83 in February 2003, 130/91 in March 2003 and 129/85 in 
May 2003.

A VA treatment note dated in March 2005 discloses blood 
pressure of 161/94 and it was noted that the Veteran had 
never been treated for high blood pressure and had never been 
told he had high blood pressure.  An October 2005 VA 
treatment note addressed the March 2005 high blood pressure 
reading, and stated that hypertension had not actually been 
diagnosed or treated.  He was started on lisinopril for 
hypertension.

At his Board hearing the Veteran testified that he had been 
first diagnosed as having hypertension in approximately 1994, 
but that it had stabilized for a couple of years, until it 
resurfaced.  He also suggested that hypertension may be 
related to bromide or a nerve agent pill that he had taken in 
service.

Entitlement to service connection for hypertension is not 
established.  VA regulations provide that the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  Here, the service treatment 
records show predominantly normal blood pressure readings.  A 
borderline reading of 90 was shown on only two occasions.  
Thereafter, there is no further evidence of an elevated blood 
pressure reading until April 2003, almost 12 years after 
service, and hypertension was not diagnosed until 2005.  
There is no credible evidence of chronic hypertension in 
service or of a continuity of elevated readings from service 
until 2005.  The Veteran's testimony and medical evidence 
show the first evidence of consistently elevated blood 
pressure readings and diagnosis of hypertension well after 
the first post-service year; thus, the claim cannot be 
established on a presumptive basis.  There is no competent 
medical evidence attributing hypertension to service.  The 
Veteran does not have sufficient training to medically 
attribute hypertension to service or to any drugs that he was 
required to take therein, nor is such a relationship lay-
observable.  See Jandreau, supra.  For these reasons, the 
preponderance of the evidence is against the claim and it 
must be denied.  

Bilateral Knee Disability

The Veteran's service treatment records are silent with 
respect to complaints regarding the knees. They contain no 
diagnosis of any disorder thereof.  

A private medical record of October 1998 shows a history of 
right knee cap reconstruction but does not indicate the date 
of such construction.

A March 2005 VA treatment note documents that the Veteran 
reported injuring one knee in a motor vehicle accident and 
the other when he fell.  This is the extent of the medical 
evidence of record pertaining to the knees.  

At his Board the Veteran testified that he had never really 
sought treatment for his knees.  He testified that there was 
no one situation in the military that would have caused any 
bilateral knee disorder, but that he felt that carrying large 
loads had ruined his knees.  He reported that he had never 
been informed that he had anything wrong with his knees by 
any doctor, but that he had difficulty with his knees and 
walking.  He could not remember ever having any X-rays taken 
of his knees.  

To the extent that the Veteran can be viewed as having an 
actually diagnosed bilateral knee disability through his 
testimony regarding pain and difficulty walking, there is no 
evidence attributing such a disability to service.  He 
apparently had some surgery to his right knee at some time, 
but there is no evidence either medical or by his testimony 
that this occurred in service or as a result of service.  
Likewise, when he reported in March 2005 that he had injured 
each knee, he did not indicate that any injury happened 
during service.   The Veteran's service treatment records 
disclose no complaints regarding the knees or any findings of 
a bilateral knee disorder.  No competent evidence relates any 
bilateral knee disorder to service and the Veteran, even if 
competent to report lay-observable conditions, has not 
related any knee disabilities to injury in service.  
Moreover, it appears that the Veteran injured his knees 
following his discharge.  The preponderance of the evidence 
is against the claim and it must be denied.  

Substance Abuse with Residual Migraine Headaches

The Veteran's service treatment records document a complaint 
of headaches on one occasion when the Veteran complained of 
eye strain and headaches after working the day on a video 
display terminal.  There are no findings or diagnosis of 
migraine headaches in service.  A May 1991 client intake 
screening record documents butane abuse.  

The Veteran's VA records first document a complaint of 
headaches in March 2005, with an onset of approximately two 
months prior when the Veteran fell 10 feet from a roof.  A 
January 2006 note shows a complaint of headaches that started 
months prior thereto.  A May 2006 note contains a complaint 
of chronic headaches for years.  The VA records also note 
complaints of headaches secondary to methadone, lortab, and 
lisinopril.  

At his Board hearing the Veteran testified that he inhaled 
butane in service and had headaches therein and ever since.  
He denied seeking treatment for headaches in service.  He 
related that he had been told by a private physician that his 
headaches were partly caused by his butane abuse.  

To the extent that the Veteran is claiming that he is 
entitled to service connection for substance abuse and 
resultant headaches, the law precludes compensation for 
primary alcohol and drug abuse disabilities.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. § 3.1(n), 3.301; VAOPGPREC 2-97 (Jan. 16, 
1997) [no compensation shall be paid if a disability is the 
result of the veteran's own willful misconduct, including the 
abuse of alcohol or drugs].  Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  See also Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Accordingly, the 
claim cannot be established on this theory as the Veteran's 
actions constitute willful misconduct. 

On any other theory the claim must also fail.  The Board 
notes the Veteran's complaints of headaches, but that there 
is an absence of any diagnosis of migraine headaches 
appearing in the record.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  To the extent that the 
Veteran's subjective complaints of headaches can be seen as 
adequately diagnosing a disability, service connection 
thereof cannot be established because there is no evidence, 
other than the Veteran's testimony linking headaches to 
butane abuse, showing that headaches were incurred in service 
or otherwise attributable thereto.  Indeed, it appears that 
his current headaches first manifested in 2005 after he fell 
from a roof.  Accordingly, the preponderance of the evidence 
is against the claim and it must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for substance abuse with 
residual migraine headaches is denied.  

REMAND

Service treatment records show an injury to the Veteran's 
back in February 1990 when he reported that he had fallen on 
his back.  Paraspinal tenderness was noted in the T10-L3 
region.  Apparently no x-rays were taken.  Private medical 
records of 1998 reflect a history of T9 compression fracture 
sustained in a work-related injury 5 or 6 years previously.  
The Veteran also apparently applied for Workers Compensation 
in 1998 or 1999 on the basis of the back injury.  At his 
recent hearing he testified that he applied for Workers 
Compensation rather than for VA benefits because at the time 
he believed he was not eligible for VA benefits based on his 
original discharge from service.  He also testifid that he 
was denied Workers Compensation because of a pre-existing 
back condition.  At the hearing the Veteran provided the name 
of a physician he had not previously mentioned, and, 
therefore, there had been no effort by VA to obtain that 
physician's records.  The Board concludes that further 
development should be accomplished to obtain any available 
records from the Workers Compensation Fund of Utah and from 
Dr. Fawson.  In light of the occurrence of a back injury in 
service, examination of the Veteran should also be 
accomplished to determine if any current back disability is 
related to the injury in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to address the 
nature of any current thoracolumbar 
disability and the etiology of any 
currently diagnosed thoracolumbar 
disorder.  Special attention should be 
given to residuals of fracture of T9 and 
T10.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

Based on the examination and review of the 
record, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater) that any currently 
diagnosed thoracolumbar disability(ies), 
including fracture of T9 and T10 and 
residuals thereof, is/are attributable to 
service, particularly to the back injury 
reported in February 1990.  A rationale 
for any conclusions should be provided.

2.  After the development requested above 
has been completed, the AMC/RO should 
again review the record and adjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


